                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

AMERISURE MUTUAL
INSURANCE COMPANY,

               Plaintiff,
v.                                                              Case No. 8:18-cv-2878-T-24 AAS


COMMERCIAL POOL CLEANERS,
INC., ET AL.,

            Defendants.
______________________________/

                                             ORDER

       This cause comes before the Court on Defendant Belkys Garcia Dominguez’s Motion to

Dismiss. (Doc. No. 16). Plaintiff opposes the motion. (Doc. No. 17). As explained below, the

motion is denied.

       Plaintiff filed its complaint for declaratory relief on November 26, 2018 against two

Defendants—Commercial Pool Cleaners, Inc. and Belkys Garcia Dominguez. (Doc. No. 1). On

March 6, 2019, the Court issued an endorsed directing Plaintiff “to either (1) show cause by a

written response filed on or before 3/13/19 for failing to perfect service within 90 days after

filing the complaint, or (2) file proof of service by 3/13/19.” (Doc. No. 7). In response, on

March 12, 2019, Plaintiff filed proof of service on both Defendants. (Doc. No. 9, 10). With

regard to Dominguez, the affidavit of service showed that Plaintiff served Dominguez on March

11, 2019. (Doc. No. 10).

       On March 29, 2019, Dominguez filed the instant motion, in which she argues that

Plaintiff’s claims against her should be dismissed, because Plaintiff did not serve her within 90
days after filing the complaint—by February 25, 2019. Dominguez argues that Federal Rule of

Civil Procedure 4(m) requires the Court to dismiss Plaintiff’s claims against her without

prejudice due to Plaintiff’s failure to serve her within 90 days.

       Rule 4(m) provides the following: “If a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within a

specified time.” Plaintiff argues that the Court’s March 6, 2019 order directed that Plaintiff serve

Defendants and file proof of service by March 13, 2019, and because Plaintiff complied, the

Court is not required to dismiss Plaintiff’s claims against Dominguez.

       The Court agrees with Plaintiff—the Court’s March 6, 2019 order required that service be

made by March 13, 2019. Because Plaintiff served Dominguez on March 11, 2019, its claims

against Dominguez will not be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED that:

       (1)     Defendant Belkys Garcia Dominguez’s Motion to Dismiss (Doc. No. 16) is

               DENIED.

       (2)     Defendant Belkys Garcia Dominguez must file a response to the complaint by

               May 3, 2019.

       DONE AND ORDERED at Tampa, Florida, this 16th day of April, 2019.




Copies to:
Counsel of Record


                                                  2
